Citation Nr: 0217249	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  96-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), beyond 30 percent from 
December 5, 1995 to October 31, 2002.  

2.  Entitlement to an increased (compensable) evaluation for 
PTSD from November 1, 2002.  

3.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an effective date prior to January 22, 
1996, for the assignment of an increased evaluation for 
PTSD.  

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1968 to December 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

In February 2000, the Board remanded this claim to the RO 
for additional development.  While the case was in remand 
status, in April 2002, the RO proposed to reduce the 
veteran's rating for his service-connected PTSD to 
noncompensable.  The veteran was informed of this 
determination in May 2002.  While a letter from the 
veteran's attorney was received in May 2002, no evidence was 
submitted in response to the proposal.  In August 2002, the 
RO reduced the veteran's rating to noncompensable, and 
informed the veteran that same month.  The veteran has not 
disagreed with the reduction and the Board will not address 
it further.  The case has been returned to the Board and is 
ready for further review.  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for a low back 
disability, and is deferring a decision on entitlement to a 
TDIU, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 20.903.]  After giving 
such notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing those issues.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.   

2.  The veteran's claim for an increased evaluation for PTSD 
was received on January 22, 1996, and consists of a December 
5, 1995 doctor's statement.  

3.  The veteran is shown to have had psychiatric 
symptomatology consistent with the assignment of an 
increased disability rating within one year prior to January 
22, 1996.  

4.  The veteran's PTSD from December 5, 1955 to October 31, 
2002 is manifested by complaints of intrusive thoughts of 
Vietnam, nightmares daily, hypervigilance and social 
isolation.  He had irritability, was alert to time and had 
appropriate judgment.  His GAF was 41.   For this time 
period, the veteran's service connected PTSD has rendered 
him demonstrably unable to obtain or retain substantially 
gainful employment.  

5.  From November 1, 2002 the veteran has been found not to 
have symptoms of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 5, 1995, 
for the assignment of an increased evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5110, 5103A, 5107(b) (West 
1991 & Supp. 2002; 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 4.1, 4.7, 4.129, 4.130, Diagnostic Code 9411 (in 
effect prior to November 7, 1996.)  

2.  The criteria for a 100 percent rating from December 5, 
1955 to October 31, 2002 for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.129. 4.130, 4.132, Diagnostic Code (DC) 9411 (effective 
prior to November 7, 1996); 38 C.F.R. §§ 4.126, 4.130, DC 
9411 (effective November 7, 1996).  

3.  The criteria for a compensable rating for PTSD from 
November 1, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.126, 4.130, DC 
9411 (effective from November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the 
Board notes that the veteran has been informed via letters, 
a statement of the case and subsequent supplemental 
statements of the case of the evidence necessary to 
substantiate his claims.  The RO has secured medical records 
and the veteran has been examined in conjunction with the 
claims.  In addition, in February 2001, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefits sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claims.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claims.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claims and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  No further development is required in order to 
comply with VA's duty to assist.


Earlier Effective Date

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2) 
(West 1991), as well as 38 C.F.R. § 3.400(o) (2002).  These 
legal criteria provide that, in general, the effective date 
of an award of increased compensation is the date of the 
receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o).  The effective date of an award of increased 
compensation can be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, 
if the application is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date of an 
increase.  If an increase in disability occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If an 
increase in disability occurred more than one year prior to 
the claim, the increase is effective as of the date of 
claim.  If the increase occurred after the date of claim, 
the effective date is the date of increase.  See 38 U.S.C.A. 
5110(b)(2), Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2), and VAOPGCPREC 12-98.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (2002).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2002), provides that (a) any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

Evidence received from a private physician or layperson will 
be accepted as a claim if the matter is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  The date 
of receipt of such evidence is considered the date of claim.  
See 38 C.F.R. § 3.157(b)(2) (2002).  

In this case, the RO granted service connection for PTSD in 
December 1994, and a 10 percent evaluation was assigned, 
effective from June 1991.  The veteran was examined in June 
1995, for disability evaluation by VA.  At that time, 
substance use disorder and personality disorder were 
diagnosed.  In a September 1995 addendum, the diagnosis was 
noted to be schizotypal personality disorder with paranoid 
and antisocial features.  It was also noted that a diagnosis 
of PTSD was on record.  The veteran did not disagree with 
the December 1994 decision within one year and that decision 
became final.  See 38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. 
§§ 20.302, 20.1103; Person v. Brown, 5 Vet. App. 449, 450 
(1993).  

Previous determinations, which are final and binding, will 
be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2001).  A new 
claim for an increased rating must then be presented.  38 
U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a) (2001).  On 
January 22, 1996, the RO received a December 1995 statement 
from a VA psychiatrist in which it is stated that the 
veteran suffers from PTSD, is extremely disabled due to his 
PTSD, and that the PTSD renders him unemployable.  The 
physician noted she had been treating the veteran since 
February 1992.  She stated that he had recurrent and 
intrusive thoughts of Vietnam, had recurring nightmares of 
Vietnam several times per week, has become violent during 
flashback episodes, he avoids conversations about the war, 
and is a loner.  It was stated that he had severe insomnia, 
as well as nightmares and that he often became irritable and 
had angry outbursts daily.  It was noted that his 
concentration was poor.  It was also noted that the veteran 
was hypervigilant.  

In a May 1996 decision, the RO confirmed and continued the 
10 percent evaluation.  On VA examination in July 1996, the 
veteran was found to have PTSD, and his GAF was 40.  It was 
noted that he had an inappropriate affect with a mood of 
irritability and depression.  He complained of 
hallucinations and paranoid thinking.  

In February 1999, the RO increased the veteran's rating for 
PTSD to 30 percent disabling, effective from January 22, 
1996, the date of receipt of the statement from the VA 
psychiatrist, which was determined to be the veteran's claim 
for an increased evaluation.  

In light of the above, the critical question, in view of the 
framework created by the governing law and regulation, and 
the determinative question in this case is whether the 
veteran's service-connected PTSD warranted a rating in 
excess of 10 percent within the one year prior to January 
22, 1996, the date the claim for an increased evaluation was 
received.  

The Board has reviewed the medical records prior to January 
22, 1996, to determine whether they could constitute an 
informal claim for an increased rating. Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  Since these records do 
not identify the treatment as related to the veteran's 
service-connected PTSD, and no claim for an increased rating 
was received within one year, they can not be construed as 
an informal claim for an increased disability rating for the 
service-connected psychiatric disorder. 38 C.F.R. § 
3.157(b).  However, the December 5, 1995 statement from the 
veteran's physician which was received on January 22, 1996, 
shows significant symptoms and adequately supports a finding 
that the veteran's psychiatric manifestations warrant an 
evaluation greater than the 10 percent assigned at that 
time.  In this case, the evidence does show that the 
service-connected psychiatric disorder was productive of 
functional impairment beyond that contemplated in the 10 
percent evaluation then assigned under Diagnostic Code 9411.  

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, the revised regulations regarding mental disorders 
expressly stated an effective date of November 7, 1996 and 
contained no provision for retroactive applicability.  In 
view of the effective date rule contained in 38 U.S.C.A. § 
5110(g), the Secretary was obligated to apply November 7, 
1996 as the effective date for the revised criteria for 
mental disorder, and thus, was prevented from applying the 
liberalizing law rule stated in Karnas, see supra.  As such, 
the revised rating schedule for mental disorders cannot be 
applied to a claim for any date prior to November 7, 1996.  
In other words, the Board must review the evidence dated 
prior to November 7, 1996, only in light of the old 
regulations.  

Under the old diagnostic criteria for PTSD, in effect prior 
to November 7, 1996, a 30 percent rating is assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  When the 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment, a 50 percent 
rating is warranted. 38 C.F.R. § 4.132, Code 9411 (in effect 
prior to November 7, 1996).

In response to the decision in Hood v. Brown, 4 Vet. App. 
301 (1993), the General Counsel of the VA issued a precedent 
opinion interpreting the terms mild, definite, and 
considerable, as applied in 38 C.F.R. § 4.132. See O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the 
term mild, the criterion for a 10 percent evaluation, was 
defined as "of moderate strength or intensity, and as 
applied to disease, not severe or dangerous."  Definite, the 
criterion for a 30 percent rating, was construed 
quantitatively to mean "distinct, unambiguous, and 
moderately large in degree," and considerable, the criterion 
for a 50 percent evaluation, was defined as "rather large in 
extent or degree." Id.

The December 5, 1995 report reflects that an increase in 
disability ratable under Diagnostic Code 9411 was factually 
ascertainable within one year prior to January 22, 1996.  
Therefore, the correct effective date for the assignment of 
the increased evaluation for PTSD should be December 5, 
1995.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 34.129, 
4.130, Diagnostic Codes 9411 (in effect prior to November 7, 
1996).


Increased Evaluations

Disability ratings are determined by evaluating the extent 
to which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned 
if the disability more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  Thus, 
it is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  See 38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Increased Evaluation beyond 30 percent from December 5, 1995 
to October 31, 2002.  

As noted above, in a December 1995 statement, a VA examiner 
reported that the veteran suffers from PTSD, is extremely 
disabled due to his PTSD, and that the PTSD renders him 
unemployable.  The physician noted she had been treating the 
veteran since February 1992.  She stated that he had 
recurrent and intrusive thoughts of Vietnam, had recurring 
nightmares of Vietnam several times per week, has become 
violent during flashback episodes, he avoids conversations 
about the war, and is a loner.  It was stated that he had 
severe insomnia, as well as nightmares and that he often 
became irritable and had angry outbursts daily.  It was 
noted that his concentration was poor.  It was also noted 
that the veteran was hypervigilant.  

On VA examination in July 1996, the veteran complained of 
irritability, a quick temper, and flashbacks of Vietnam.  He 
was well oriented in all spheres.  His affect was described 
as inappropriate to the situation and his mood was noted to 
be one of irritability and depression.  It was reported that 
the veteran complained of hallucinations and paranoid 
thinking.  PTSD was diagnosed with a GAF of 40.  

In February 2000, the Board remanded the veteran's claim to 
the RO for additional development.  Among other things, the 
RO was requested to schedule a complete VA psychiatric 
examination of the veteran by a Board of two examinations 
who had not previously examined or treated the veteran and 
who were competent to diagnose and evaluate PTSD, and to 
distinguish between the symptomatology associated with 
personality disorders, alcohol and other substance abuse, 
PTSD, organic brain syndrome, and any other psychiatric 
disabilities found present, and the impact of each upon the 
veteran's employability.  The examiners were specifically 
requested to distinguish between symptomatology stemming 
from the veteran's diagnosed personality disorders, alcohol 
and other substance abuse, PTSD, organic brain syndrome, and 
any other psychiatric disabilities found present.  

The veteran was examined by VA in March 2001 by a board of 
two examiners.  The claims file was reviewed by the 
examiners.  The veteran complained of daily nightmares, 
intrusive thoughts, hypervigilance.  He stated that he liked 
to be isolated and not with people.  The veteran was 
described as being irritable and anxious throughout the 
interview.  He denied suicidal or homicidal ideations, plans 
or impulses.  He reported no hallucinations but that he had 
heard voices in the past.  The examiners noted that the 
veteran was alert, but that his orientation to time was 
impaired.  His judgment was noted to be appropriate and his 
insight was limited.  The diagnosis was, PTSD chronic, and 
his GAF due to PTSD was 41.  The examiners opined that due 
to the severity of the veteran's PTSD alone, he was 
unemployable.  

On two psychiatric examinations dated in 2002, PTSD was not 
diagnosed.  

As previously noted, the rating schedule provisions for 
psychiatric disorders were changed effective November 7, 
1996.  Where law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran's psychiatric disability must be evaluated under 
both the old and new rating criteria to determine which 
version is more favorable to the veteran. However, the new 
criteria may not be applied prior to the effective date.  
Under the applicable rating criteria in effect prior to 
November 7, 1996, a 10 percent evaluation under the old 
criteria was assigned where there was mild impairment of 
social and industrial adaptability.  A 30 percent evaluation 
under the old criteria was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  

As noted above, in Hood v. Brown, 4 Vet. App. 301 (1993), 
the United States Court of Appeals for Veterans Claims then 
known as the United States Court of Veterans Appeals 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons for bases" for its decision. 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion, dated 
November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  The Board is bound by 
such interpretations.  38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Both the use of manifestations not resulting from service- 
connected disease or injury in establishing the service- 
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Upon review of the record, the Board finds that the evidence 
does support a finding that a rating of 100 percent is 
warranted for the veteran's PTSD from December 5, 1995 to 
October 31, 2002.  The record shows that the veteran has 
been unable to hold a full time job in which he was required 
to work with and for others.  A private examiner opined in 
December 1995 that the veteran's PTSD rendered him 
unemployable and the March 2001 report of two VA examiners 
underscores the severity of the veteran's condition in that 
it was opined that he was unemployable due to his PTSD.  A 
GAF score of 41 was assigned which represents an individual 
who exhibits serious impairment in occupational functioning, 
has no friends, and is unable to keep a job. VA examination 
reports consistently show that the veteran has been unable 
to work.  

Based on the totality of the evidence, the Board finds that 
the veteran's symptoms and social and occupational 
adjustment dating from December 5, 1995 to October 31, 2002 
more nearly approximate the criteria for the assignment of a 
100 percent evaluation for PTSD as the veteran has been 
demonstrably unable to obtain or retain employment. This 
evidence therefore supports the assignment of a 100 percent 
evaluation under DC 9411.  


Compensable Evaluation from November 1, 2002.

As noted above, the veteran was examined by VA in 2002 on 
two occasions in March.  On the first examination conducted 
on March 5, 2002, the veteran reported having no social 
life, hears voices and is always angry.  It was noted that 
he had a number of persecutory delusions, was oriented to 
time, person and place.  The diagnosis was, schizophrenia, 
chronic, paranoid type, and polysubstance abuse, by history.  
The examiner stated that there was insufficient evidence for 
any other psychiatric disability.  

On VA examination on March 26, 2002, the veteran complained 
of auditory and visual hallucinations, as well as being 
easily startled, on edge, agitated and irritable.  He 
reported having sleep impairment.  Poor recent memory and 
constant fearfulness was noted.  The veteran was noted to be 
unemployed, and that his psychiatric symptoms made him 
unemployable.  The examiner reported that the veteran's 
thought process was somewhat disorganized and at times 
illogical.  The veteran was noted to have paranoid 
delusions, as well as auditory and visual hallucinations.  
There were no homicidal or suicidal thoughts.  He was 
oriented times three.  The examiner found that the DSM-IV 
stressor criteria for PTSD were not met.  The diagnosis was, 
schizophrenia, paranoid.  

The findings on examinations in March 2002 do not show that 
the veteran has PTSD, but rather attribute his psychiatric 
symptoms to nonservice-connected schizophrenia.  Since 
service connection was been in effect for PTSD for 10 years, 
service connection is protected.  However, as there is no 
evidence to show that from November 1, 2002, the veteran has 
symptomatology due to service-connected PTSD which would 
warrant a compensable evaluation, the claim for an increase 
must be denied.  



ORDER

An effective date of December 5, 1995, for the grant of an 
increased rating for PTSD is granted.  

Entitlement to the assignment of a 100 percent schedular 
evaluation for the service connected PTSD from the date 
December 5, 1995 to October 31, 2002 is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  

An increased (compensable) evaluation for PTSD from November 
1, 2002 is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

